DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
1.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 3-4, 7-8, and 11-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

3.	Claims 3-4, 7-8, and 11-20 each require at least one “insulating layer” element to have a polarity which is compared to a polarity of carriers of another element.
	It is indefinite as to how the claimed insulating layer(s) has a polarity which is comparable to a polarity of carriers of another element. The invention as claimed and in the Applicant’s written description provide specific material of the insulating layer which are not semiconductors and are not provided to contain impurity concentrations; see Applicant’s written description [0021] which describes material of the respective insulating layers which is recommended to be incorporated into the claims such as to clearly capture the Applicant’s invention. 

4.	Claim 14 recites “a second insulating material layer”.
	The current claim depends on claim 1 which recites “an insulating layer”, “a second insulating layer”, and “a material forming the second insulating layer”. It is indefinite as to what the relationship is between the newly introduced second insulating material layer and the insulating layers of claim 1 which does not recite a first insulating material layer.
	For the purposes of compact prosecution, the newly introduced “second insulating material layer” will be interpreted as separate from all previously introduced insulating layers.




	
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Fig. 3B shows labeled element “82B’1” which should be “82B1'”; and Fig. 3C elements “82C1”, “82c1”, “82C2”, “82C3”, “82c3” do not clearly indicate distinct elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 13, and 15-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Miyazaki et al. (CN 105448940 A1, see attached translation document), hereinafter as Miyazaki

7.	Regarding Claim 1, Miyazaki discloses an imaging device (see embodiment 1, in particular Fig. 10, “Labeled Fig. 10” above, and attached translation document pg. 2 “FIG. 10 shows a solid-state image sensing device provided in the embodiment 1 of the image pixel 10 of the exemplary structure drawing”;
page numbers referenced hereinafter are directed towards the attached translation document, and element numbers are directed towards Fig. 10 unless specified as otherwise) comprising:
a first electrode (element 33, see pg. 4 “collector electrode 33”);
a charge storage electrode (element 31, see pg. 4 “storage electrode 31”) disposed at a distance from the first electrode (see Fig. 10);
a photoelectric conversion layer (element 41, see pg. 6 “photoelectric conversion layer of the photoelectric converter 41”) that is formed in contact with the first electrode and is located above the charge storage electrode, with an insulating layer (elements 32b,35 see pg. 5 “third insulating layer 32b … semiconductor layer 35 is electrically insulating”) being interposed between the charge storage electrode and the photoelectric conversion layer (see Fig. 10); and
a second electrode (element 42, see pg. 4 “upper electrode 42”) formed on the photoelectric conversion layer, wherein a portion of the insulating layer located between the charge storage electrode and the photoelectric conversion layer includes a first region (labeled element “1st Region”) and a second region (labeled element “2-nd Region”),
a portion of the insulating layer that occupies the first region is formed with a first insulating layer (portion of element 35 in element “1st Region” formed with a first insulating layer element 35),
a portion of the insulating layer that occupies the second region is formed with a second insulating layer (portion of element 32b in element “2nd Region” formed with a second insulating layer element 32b), and
an absolute value of fixed charge of a material forming the second insulating layer is smaller than an absolute value of fixed charge of a material forming the first insulating layer (see pg. 6 “the semiconductor layer 35 the conductivity higher than second insulating layer 32a and the third insulating layer 32b”).

8.	Regarding Claim 2, Miyazaki discloses the imaging device according to claim 1, wherein
the second region is located facing the first electrode (see “Labeled Fig. 10” above), and
the first region is located adjacent to the second region (see “Labeled Fig. 10” above).

[Hirose et al. (WO 2012117670 A1, see attached document), hereinafter as Hirose, is utilized herein as evidence]
9.	Regarding Claim 3, insofar as the claim can be interpreted and understood despite the 112 issues, Miyazaki discloses the imaging device according to claim 2, wherein the material forming the first insulating layer has the same polarity as a polarity of carriers to be generated in the photoelectric conversion layer and be sent to the first electrode (see Miyazaki pg. 10 “the electron-hole pair hole move to the upper electrode 42. Thereafter, a hole through the upper electrode 42 from the photoelectric conversion layer 41. the third insulating layer 32b between the storage electrode 31 and the semiconductor layer 35.” The polarity of carriers in the photoelectric conversion layer includes both electrons and holes, one of which comprises the same polarity as a polarity of carriers of the first insulating layer to be sent to the first electrode during operation;

Also see evidentiary reference Hirose attached document pg. 7 “Thereby, the ultra-thin insulating film 310 has an electrical property of conducting a first charge that is one of electrons and holes and blocking a second charge that is the other.” And Figs. 3-4 insulating film element 310 capable of conducting a charge which is alternatively one of electrons and holes without change to the actual structure).

10.	Regarding Claim 6, Miyazaki discloses the imaging device according to claim 1,
wherein the first region is located facing the first electrode (see “Labeled Fig. 10” above), and
the second region is located adjacent to the first region (see “Labeled Fig. 10” above).

11.	Regarding Claim 7, Miyazaki discloses the imaging device according to claim 6, wherein the material forming the first insulating layer has a different polarity from a polarity of carriers to be generated in the photoelectric conversion layer and be sent to the first electrode (see Miyazaki pg. 10 “the electron-hole pair hole move to the upper electrode 42. Thereafter, a hole through the upper electrode 42 from the photoelectric conversion layer 41. the third insulating layer 32b between the storage electrode 31 and the semiconductor layer 35.” The polarity of carriers in the photoelectric 
Furthermore, the limitations directed towards a comparison with a polarity of carriers “to be generated in the photoelectric conversion layer and be sent to the first electrode” is directed towards a function of the device structure - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”.
Also see evidentiary reference Hirose attached document pg. 7 “Thereby, the ultra-thin insulating film 310 has an electrical property of conducting a first charge that is one of electrons and holes and blocking a second charge that is the other.” And Figs. 3-4 insulating film element 310 capable of conducting a charge which is alternatively one of electrons and holes without change to the actual structure).

12.	Regarding Claim 13, Miyazaki discloses the imaging device according to claim 1, wherein
an insulating material layer (element 32a, see pg. 4 “second insulating layer 32a”) is provided between the first electrode and the charge storage electrode (see “Labeled Fig. 10” above), and
a material forming the insulating material layer has a different polarity from a polarity of the carriers to be generated in the photoelectric conversion layer and be sent to the first electrode (see Miyazaki pg. 10 “the electron-hole pair hole move to the upper electrode 42. Thereafter, a hole through the upper electrode 42 from the photoelectric conversion layer 41. the third insulating layer 32b between the storage electrode 31 and the semiconductor layer 35.” The polarity of carriers in the photoelectric 
Furthermore, the limitations directed towards a comparison with a polarity of carriers “to be generated in the photoelectric conversion layer and be sent to the first electrode” is directed towards a function of the device structure - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”.
Also see evidentiary reference Hirose attached document pg. 7 “Thereby, the ultra-thin insulating film 310 has an electrical property of conducting a first charge that is one of electrons and holes and blocking a second charge that is the other.” And Figs. 3-4 insulating film element 310 capable of conducting a charge which is alternatively one of electrons and holes without change to the actual structure).

[Hirose et al. (WO 2012117670 A1, see attached document), hereinafter as Hirose, is utilized herein as evidence]
13.	Regarding Claim 15, Miyazaki discloses an imaging device (see embodiment 1, in particular Fig. 10, “Labeled Fig. 10” above, and attached translation document pg. 2 “FIG. 10 shows a solid-state image sensing device provided in the embodiment 1 of the image pixel 10 of the exemplary structure drawing”;
page numbers referenced hereinafter are directed towards the attached translation document, and element numbers are directed towards Fig. 10 unless specified as otherwise) comprising:
a first electrode (element 33, see pg. 4 “collector electrode 33”);
a charge storage electrode (element 31, see pg. 4 “storage electrode 31”) disposed at a distance from the first electrode (see Fig. 10);
a photoelectric conversion layer (element 41, see pg. 6 “photoelectric conversion layer of the photoelectric converter 41”) that is formed in contact with the first electrode and is located above the charge storage electrode, with an insulating layer (element 35 see pg. 4 “semiconductor layer 35 is electrically insulating”) being interposed between the charge storage electrode and the photoelectric conversion layer (see Fig. 10); and
a second electrode (element 42, see pg. 4 “upper electrode 42”) formed on the photoelectric conversion layer, wherein
an insulating material layer (elements 32a, see pg. 5 “second insulating layer 32a”) is provided between the first electrode and the charge storage electrode (see “Labeled Fig. 10” above), and
a material forming the insulating material layer has a different polarity from a polarity of carriers to be generated in the photoelectric conversion layer and be sent to the first electrode (see Miyazaki pg. 5 “the second insulating layer 32a can be made of a silicon dioxide layer, a silicon nitride layer, an organic compound of aluminium oxide or insulating material” and see pg. 10 “the electron-hole pair hole move to the upper electrode 42. Thereafter, a hole through the upper electrode 42 from the photoelectric conversion layer 41. the third insulating layer 32b between the storage electrode 31 and the semiconductor layer 35.” The polarity of carriers in the photoelectric conversion layer includes both electrons and holes, one of which is a different polarity as a polarity of carriers of the first insulating layer to be sent to the first electrode during operation; note, the material list provided by Miyazaki for element 32a includes material disclosed in the Applicant’s specification to have a material property capable of having the polarity of carrier generation as claimed, see Applicant’s [0106];
Furthermore, the limitations directed towards a comparison with a polarity of carriers “to be generated in the photoelectric conversion layer and be sent to the first electrode” is directed towards a 
Also see evidentiary reference Hirose attached document pg. 7 “Thereby, the ultra-thin insulating film 310 has an electrical property of conducting a first charge that is one of electrons and holes and blocking a second charge that is the other.” And Figs. 3-4 insulating film element 310 capable of conducting a charge which is alternatively one of electrons and holes without change to the actual structure).

14.	Regarding Claim 16, Miyazaki discloses the imaging device according to claim 15, wherein the insulating layer extends along at least a portion between the photoelectric conversion layer and the insulating material layer (see “Labeled Fig. 10” above).

15.	Regarding Claim 17, Miyazaki discloses the imaging device according to claim 15, wherein
a second insulating material layer (element 32b, see pg. 4 “second insulating layer 32b”) is provided in contact with at least part of a portion of the charge storage electrode not facing the first electrode (see “Labeled Fig. 10” above), and
a material forming the second insulating material layer has the same polarity as the polarity of the carriers to be generated in the photoelectric conversion layer and be sent to the first electrode (see Miyazaki pg. 6 “the third insulating layer 32b can be made of silicon dioxide layer, silicon nitride layer, organic compound of aluminium oxide or insulating material” pg. 10 “the electron-hole pair hole move to the upper electrode 42. Thereafter, a hole through the upper electrode 42 from the 
Furthermore, the limitations directed towards a comparison with a polarity of carriers “to be generated in the photoelectric conversion layer and be sent to the first electrode” is directed towards a function of the device structure - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”.
Also see evidentiary reference Hirose attached document pg. 7 “Thereby, the ultra-thin insulating film 310 has an electrical property of conducting a first charge that is one of electrons and holes and blocking a second charge that is the other.” And Figs. 3-4 insulating film element 310 capable of conducting a charge which is alternatively one of electrons and holes without change to the actual structure).

16.	Regarding Claim 18, Miyazaki discloses the imaging device according to claim 17, wherein
the carriers to be sent to the first electrode are electrons (The material of the insulating material layer and second insulating material layer of Miyazaki is the same as required by the claim and has the same properties capable of sending electron carriers),
the insulating material layer is formed with silicon oxynitride or silicon nitride (see Miyazaki pg. 5 “the second insulating layer 32a can be made of a silicon dioxide layer, a silicon nitride layer, an organic compound of aluminium oxide or insulating material” Selected as silicon nitride), and
the second insulating material layer is formed with at least one material selected from the group including aluminum oxide, hafnium oxide, zirconium oxide, tantalum oxide, and titanium oxide (see Miyazaki pg. 6 “the third insulating layer 32b can be made of silicon dioxide layer, silicon nitride layer, organic compound of aluminium oxide or insulating material” Selected as aluminum oxide).

17.	Regarding Claim 19, Miyazaki discloses an imaging device (see embodiment 1, in particular Fig. 10, “Labeled Fig. 10” above, and attached translation document pg. 2 “FIG. 10 shows a solid-state image sensing device provided in the embodiment 1 of the image pixel 10 of the exemplary structure drawing”;
page numbers referenced hereinafter are directed towards the attached translation document, and element numbers are directed towards Fig. 10 unless specified as otherwise) comprising:
a first electrode (element 33, see pg. 4 “collector electrode 33”);
a charge storage electrode (element 31, see pg. 4 “storage electrode 31”) disposed at a distance from the first electrode (see Fig. 10);
a photoelectric conversion layer (element 41, see pg. 6 “photoelectric conversion layer of the photoelectric converter 41”) that is formed in contact with the first electrode and is located above the charge storage electrode, with an insulating layer (element 35 see pg. 4 “semiconductor layer 35 is electrically insulating”) being interposed between the charge storage electrode and the photoelectric conversion layer (see Fig. 10); and
a second electrode (element 42, see pg. 4 “upper electrode 42”) formed on the photoelectric conversion layer, wherein
an insulating material layer (elements 32b,35 see pg. 5 “third insulating layer 32b … semiconductor layer 35 is electrically insulating”) is formed in contact with at least part of a portion of the charge storage electrode not facing the first electrode (see “Labeled Fig. 10” above), and
a material forming the insulating material layer has the same polarity as a polarity of carriers to be generated in the photoelectric conversion layer and be sent to the first electrode (see Miyazaki pg. 10 “the electron-hole pair hole move to the upper electrode 42. Thereafter, a hole through the upper electrode 42 from the photoelectric conversion layer 41. the third insulating layer 32b between the storage electrode 31 and the semiconductor layer 35.” The polarity of carriers in the photoelectric conversion layer includes both electrons and holes, one of which comprises the same polarity as a polarity of carriers of the first insulating layer to be sent to the first electrode during operation;
Furthermore, the limitations directed towards a comparison with a polarity of carriers “to be generated in the photoelectric conversion layer and be sent to the first electrode” is directed towards a function of the device structure - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”.
Also see evidentiary reference Hirose attached document pg. 7 “Thereby, the ultra-thin insulating film 310 has an electrical property of conducting a first charge that is one of electrons and holes and blocking a second charge that is the other.” And Figs. 3-4 insulating film element 310 capable of conducting a charge which is alternatively one of electrons and holes without change to the actual structure).


Claim 20, Miyazaki discloses the imaging device according to claim 19, wherein
the carriers to be sent to the first electrode are electrons (The insulating material layer of Miyazaki comprises a same material as required by the claim and has the same properties capable of sending electron carriers), and
the insulating material layer is formed with at least one material selected from the group including aluminum oxide (see pg. 6 “the third insulating layer 32b can be made of silicon dioxide layer, silicon nitride layer, organic compound of aluminium oxide or insulating material” Selected as aluminum oxide), hafnium oxide, zirconium oxide, tantalum oxide, and titanium oxide.

19.	Regarding Claim 21, Miyazaki discloses a stacked imaging device comprising at least one imaging device according to claim 1 (see Fig. 10 imaging device portion element PEC, photoelectric converter, stacked on a transistor device portion).

20.	Regarding Claim 22, Miyazaki discloses A solid-state imaging apparatus comprising a plurality of imaging devices according to claim 1 (see Fig. 1 and 10, the pixel structure of Fig. 10 is a part of a plurality of pixels).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim 23 is rejected under 35 U.S.C. 103 as obvious over Miyazaki et al. (CN 105448940 A1, see attached translation document), hereinafter as Miyazaki, in view of Araki (US 2006/0118795 A1).

22.	Regarding Claim 23, Miyazaki discloses a solid-state imaging apparatus according to claim 21.
	Miyazaki does not appear to explicitly disclose a plurality of stacked imaging devices.
	Araki discloses a plurality of stacked imaging devices (see Figs. 40-45 a plurality of stacked imaging devices, see [0315] “a photocharge is generated in the photoelectric conversion layer 1121b according to the amount of blue light among the incident light rays … At the same time, a photocharge corresponding to the amount of green light is stored in the charge storage portion 1138g and a photocharge corresponding to the amount of red light is stored in the charge storage portion 1138r.”).
	The stacked imaging devices having a plurality of stacked imaging devices as taught by Araki is incorporated as stacked imaging devices having a plurality of stacked imaging devices of Miyazaki.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a plurality of stacked imaging devices as taught by Araki as a plurality of stacked imaging devices of Miyazaki because the combination allows for a plurality of light conversion layers to be stacked which are capable of specific targeting of particularly wavelengths to be absorbed and converted to allow distinct color imaging (see Araki [0285] “a stacked three units each having a 

Allowable Subject Matter
23.	Claims 4-5, 8-10, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

24.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reason for indicating allowable subject matter:

Insofar as the claims can be interpreted and understood despite the 112 issues, the prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

25.	Claim 4, “the first insulating layer is formed with at least one material selected from the group including aluminum oxide, hafnium oxide, zirconium oxide, tantalum oxide, and titanium oxide, and the second insulating layer is formed with silicon oxide” – as instantly claimed and in combination with the additionally claimed limitations.

Claim 5, “a second insulating layer extension portion extending from the second insulating layer is formed between the first insulating layer and the photoelectric conversion layer” – as instantly claimed and in combination with the additionally claimed limitations.

27.	Claim 8, “a second insulating layer extension portion extending from the second insulating layer is formed between the first insulating layer and the photoelectric conversion layer” – as instantly claimed and in combination with the additionally claimed limitations.

28.	Claim 9, “a second insulating layer extension portion extending from the second insulating layer is formed between the first insulating layer and the photoelectric conversion layer” – as instantly claimed and in combination with the additionally claimed limitations.

29.	Claim 10, “the third region is located adjacent to the first region, the second region is located between the first region and the photoelectric conversion layer, and between the third region and the photoelectric conversion layer, a portion of the insulating layer that occupies the third region is formed with a third insulating layer, and the absolute value of the fixed charge of the material forming the second insulating layer is smaller than an absolute value of fixed charge of a material forming the third insulating layer” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 10 incorporate the same allowable subject matter.

30.	Claim 14, “a second insulating material layer is provided in contact with at least part of a portion of the charge storage electrode not facing the first electrode” – as instantly claimed and in combination with the additionally claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
JP2017055085A (Fig. 14)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818